Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an aircraft wing, comprising: a structural member disposed at a trailing edge of the aircraft wing and having at least one groove extending along a length between a forward extremity and an aft extremity, a forward segment of the at least one groove disposed at a forward end thereof and extending upwardly to the forward extremity, the forward extremity being a highest point of the at least one groove, an aft segment of the at least one groove extending in an aft direction from the forward segment to the aft extremity, the aft segment being lower than the forward segment; at least one flap carriage mounted to the at least one groove and displaceable there along between the forward and aft extremities; a flap extending between a flap leading edge and a flap trailing edge, the flap being pivotably attached to the at least one flap carriage to define at least one flap pivot axis about which the flap is rotatable, the flap being displaceable with the at least one flap carriage; and an actuator having a housing and an arm, the arm having a distal end mounted to the at least one flap carriage, the arm being extendable relative to the housing between an extended position and a retracted position to displace the at least one flap carriage along the at least one groove, the at least one flap carriage in the retracted position being disposed in the forward segment of the at least one groove and the flap being rotated about the at least one flap pivot axis to position the flap trailing edge in negative flap deployment, the at least one flap carriage in the extended position being disposed in the aft 
The closest prior arts of record is Lam (US 9,108,723). Lam individually or in combination lacks to discloses or render obvious an aircraft wing of claim 1 wherein the at least one groove has an aft segment extending in an aft direction from the forward segment to the aft extremity, 19the aft segment being lower than the forward segment, the at least one flap carriage in the extended position being disposed in the aft segment and the flap being rotated about the flap pivot axis to position the flap trailing edge in positive flap deployment. Additionally, Lam individually or in combination also lacks to disclose a method of claim 14 comprising displacing the flap along the groove in an aft direction to a lowest point of the groove being an aft most extremity of the groove, displacement of the flap toward the aft extremity causing the flap to pivot to position the flap trailing edge in positive flap deployment.
It would not have been obvious to one of ordinary skill in the art to modify the Lam reference without a hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642